Citation Nr: 0516203	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), for the 
period of August 8, 1984 to December 23, 1997, and in excess 
of 70 percent for the period beginning December 23, 1997.

2.  Entitlement to an earlier effective date for the grant of 
individual unemployability prior to December 23, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1969 and from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claims.  
The veteran was granted an evaluation of PTSD, currently 
evaluated as 70 percent disabling, with an effective date of 
December 23, 1997 and entitlement to individual 
unemployability granted with an effective date of December 
23, 1997.

The issue of entitlement to an earlier effective date for the 
grant of individual unemployability prior to December 23, 
1997 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT


1.  For the period August 8, 1984 to December 23, 1997 the 
veteran's PTSD symptoms more nearly approximated the 30 
percent criteria under both the old and new regulations.

2.  For the period beginning December 23, 1997, the veteran's 
PTSD rendered the veteran completely unemployable.







CONCLUSION OF LAW

1.  The criteria for an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling for the period 
August 8, 1984 to December 23, 1997, have not been met.  38 
U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. § 
3.102, Part 4, including §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9411 (1996). 

2.  The criteria for a 100 percent evaluation for PTSD, 
currently evaluated as 70 percent disabling for the period 
following December 23, 1997, have been met.  38 U.S.C.A. §§ 
1110, 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, 
including §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004); 38 
C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated November 2003, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The November 2003 letter informed the 
veteran that the VA was responsible for obtaining relevant 
records from any Federal agency.  This included medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2003 letter requested the veteran 
provide enough information about his records so that the VA 
could request them from the person or agency on his behalf.  
These records were to include records from State or local 
governments, private doctors, hospitals or current or former 
employers.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his PTSD.  There are no outstanding 
records to obtain.  When the veteran has provided information 
about where he was treated for his claimed condition, the VA 
has obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 2002, it is determined that he is not 
prejudiced by such failure. The VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his PTSD throughout the more than 20 years that 
his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the November 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and in March 
2004, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty from December 1963 to 
October 1969 and from October 1969 to October 1972.

The veteran was admitted to the Grand Island VAMC from May 
20, 1974 to May 28, 1974 due to severe depression.  10 days 
prior to his admission, the veteran attempted suicide with 
Valium capsules.

In August 1984 the veteran was seen at the N.C.C.  by G.M.K., 
Ph.D. requesting help in dealing with a high degree of 
irritability, as well as an explosive temper which he claimed 
was being exacerbated by job stress.  The veteran stated that 
he believed his symptoms were brought on from his experiences 
in Vietnam.  He reported recurrent and intrusive 
recollections of his experiences, as well as recurrent dreams 
of being in Vietnam.  He reported a sense of discouragement, 
depression and diminished interest in the usual activities of 
daily living.  There was also the sense of detachment or 
estrangement from others.  He experienced survivor's guilt 
from Vietnam and reported an intensification of his symptoms 
whenever he saw, heard or read anything pertaining to the 
Vietnam War.  The examiner diagnosed the veteran with PTSD.

In September 1984, G.M.K., Ph.D. of N.C.C. submitted a letter 
to the RO.  The examiner stated that the veteran had been 
receiving treatment at N.C.C. since September 1982.  At that 
time he requested help in dealing with a high degree of 
irritability as well as an explosive temper that he claimed 
was being exacerbated by job stress.  The examiner went on to 
repeat the information stated in the August 1984 letter.

Upon VA examination in September 1984, the examiner noted 
that the veteran was dressed appropriately and his behavior 
was appropriate.  He speech was logical and coherent with no 
evidence of a thought disorder.  He was oriented to person, 
place and date.  The examiner diagnosed the veteran with 
generalized anxiety disorder.  His degree of impairment due 
to his psychiatric diagnosis was judged to be moderate.  He 
was considered to be competent to handle his own funds.

The SSA DDS examination in September 1984 indicated that the 
veteran was not especially clean.  He was very belligerent, 
hostile, loud, but not frightening.  He stated that he had 
nightmares pertaining to Vietnam once per week.  The examiner 
noted that the veteran had a bright normal intelligence, 
better than average.  He was extremely hostile, angry and 
bitter.  There was no evidence of any organic brain disorder 
in terms of the way he managed his sentences and words.  
There were no hallucinations or delusions and his memory was 
excellent.  The examiner then stated that the veteran had a 
manipulative personality.

The SSA DDS examination in January 1986 indicated that the 
veteran's mood was pleasant, cooperative and he was 
appropriately dressed and well groomed.  The veteran reported 
that he had not been employed full time since June 1985.  He 
stated that he did work a part-time job at a car rental 
company.  Upon mental status examination, the veteran's 
speech was articulate and free flowing without any pauses.  
It was not pressured, his associations were intact, there was 
no delusional thinking and he denied any perceptual 
disturbances.  He did admit to previous suicidal ideation.  
He affect was constricted and his mood was one of 
irritability.  The examiner diagnosed the veteran with an 
atypical personality disorder and dysthymic disorder.  The 
examiner ruled out PTSD because the veteran did not mention 
any of the subjective symptoms that would fulfill a diagnosis 
of PTSD.

A Social Security Administration (SSA) Disability 
Determination Rationale (DDR) dated February 4, 1986 stated 
that the veteran had a personality disorder.  He was 
constantly tense, angry and had frequent inappropriate 
outbursts of anger toward co-workers and customers.  He could 
not work around other people.  He did not accept supervision 
appropriately.  Since the veteran could not meet the demands 
of unskilled work, his SSA claim was allowed.

In August 1987, a VA progress note indicated that the veteran 
had a Type A personality and chronic anxiety.

The SSA DDS examination dated October 1987, the veteran 
stated he had problems with communicating with family 
members, neighbors, friends, co-workers and employers.  He 
sated away from people.  The examiner noted that the veteran 
had appropriate contact with reality and his motor activity 
was normal.  He was pleasant, friendly, cooperative and was 
able to answer questions without assistance.  He was well 
motivated and did not have tendencies to exaggerate or 
minimize symptoms.  He was spontaneous and there was no 
evidence of inhibited thinking or thought blocking or 
illogical or vague thinking.  His speech was normal and he 
was well organized.  The veteran denied hallucinations or 
delusions or having ideas of persecutions, obsessions or 
thoughts of being controlled by other people or having any 
unusual power.  He admitted to feelings of worthlessness and 
suicidal ideas in the past and also tried to kill himself by 
overdose in 1962.  At the time of the examination he was not 
suicidal.  His memory was normal and he could speak 
intelligently about current events.

The examiner diagnosed the veteran with the following:  Axis 
I: atypical impulse control disorder, history of post-
traumatic stress disorder, chronic; Axis II: rule out mixed 
personality disorder with impulsive and borderline features; 
Axis III: history of arthritis and hypertension.

A SSA DDR, dated December 1987, stated that the veteran was 
found to be disabled on February 4, 1986 due to a personality 
disorder.  A medical vocational allowance was made because 
the veteran was constantly tense, angry and had frequent 
inappropriate outbursts of anger toward co-workers and 
customers.  The veteran could not work around others.  He 
could not accept supervision appropriately and could not 
tolerate usual contact with others.  He demonstrated a great 
deal of bitterness as well as a deep sense of betrayal and 
isolation.  There was a chronic sense of flustration and 
alienation.  He was withdrawn and reported increased send of 
discouragement, depression and diminished interest in 
activities of daily living.  He stated he stayed away from 
people and was very isolated.  There was also evidence of 
depression and past suicidal ideation. 

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  See 
38 C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  See 38 C.F.R. § 4.3 (2004). If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for PTSD, and as such, the 
severity of his disability will be considered during the 
entire period from the initial assignment of the disability 
rating to the present, as well as the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  (The Board initially assigned staged ratings in its 
August 2003 decision.)

The severity of a service-connected disability is ascertained 
for VA rating purposes by application of the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), at 38 C.F.R. Part 4 (2004).  The diagnostic 
criteria pertinent to rating mental disorders were amended 
effective November 7, 1996; that is, during the pendency of 
this appeal.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must evaluate the 
veteran's claim for a higher evaluation from November 7, 
1996, under both the old and the new criteria in order to 
ascertain which version is most favorable to this portion of 
the claim period, if indeed one is more favorable than the 
other.  For the period of the claim prior to November 7, 
1996, however, VA cannot apply the revised regulations.  See 
also VAOPGCPREC 3-00 (Apr. 10, 2000).

Under the former version of Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  A 100 percent evaluation could be 
assigned under the above rating criteria as long as the 
veteran met at least one of three listed criteria: total 
isolation; gross repudiation of reality; or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 
4.21 (1996).

The term "definite," as listed in the former criteria for a 
30 percent evaluation, has been defined as "distinct, 
unambiguous, and moderately large in degree," and a 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  See 
VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board is bound by this interpretation of the 
term. 38 U.S.C.A. § 7104(c).

VA General Counsel has further held that the term 
"considerable," as listed in the criteria for a 50 percent 
evaluation, is to be construed as "rather large in extent or 
degree."  See VAOPGCPREC 9-93.  The Board is also bound by 
this interpretation of the term.  See 38 U.S.C.A. § 7104(c).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The use of similar terminology 
by medical professionals, although evidence to be considered, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
4.2, 4.6.

The Board further notes that previously, when the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule effective November 7, 1996, in conjunction with the 
amendments to the criteria for rating mental disorders.  The 
Court, however, also held that subsection (c) of 38 C.F.R. § 
4.16 was not a limiting regulation, and indicated that a 
total (100 percent) rating could still be assigned where the 
veteran was service-connected for more than just a mental 
disorder, if the evidence showed that he was unemployable.  
Thus, it can be argued that entitlement to a total rating due 
to service-connected PTSD is also for consideration under 
this provision, for the duration of the claim period on 
appeal.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the current (revised) criteria for rating mental 
disorders, effective from November 7, 1996, a mental disorder 
may be rated at 30 percent when there is occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions and recent events.  A 50 percent 
rating is available when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

Analysis

Having reviewed both the pre- and post- November 7, 1996, 
rating criteria to determine the proper evaluation to be 
assigned to the veteran's PTSD, the Board finds that neither 
the former criteria nor the current criteria for rating 
mental disorders are more favorable to the claim.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996 & 2004).

In addition to his service medical records and older VA 
medical reports, the evidence available for review includes 
records from N.C.C. in 1984, SSA records from 1984 to 1987 
and VA outpatient treatment records.  In reaching its 
decision herein, the Board has carefully reviewed, considered 
and weighed the probative value of all of the evidence of 
record.

With regard to the former PTSD rating criteria, the evidence 
of record did not establish that the veteran had difficulty 
establishing or maintaining effective or favorable 
relationships with people.  The veteran was able to speak to 
multiple examines during the pursuit of this claim.  
Examiners from the N.C.C., the SSA and the VA noted the 
veteran to be mostly pleasant, although harboring a great 
deal of anger.  The claims folder also contains reports of 
the veteran being accompanied by his partner to various 
examinations as well as to couples counseling.  This did not 
demonstrate an industrial impairment.  The veteran's 
reliability levels were somewhat impaired given his 
propensity to act out toward his employers, but the September 
1984 SSA DDS examiner stated that it was clear the veteran 
knew that he could be belligerent and was attempting to 
intimidate people on purpose.  The examiner concluded that 
the veteran had a manipulative personality.

With regard to the revised rating criteria, the veteran did 
not establish occupational and social impairment with reduced 
reliability and productivity due to circumstantial, 
circumlocutory or stereotyped speech.  The VA examiner in 
September 1984 noted that the veteran's speech was logical 
and coherent with no evidence of a thought disorder.  The 
September 1984 SSA DDS examiner indicated that the veteran 
had a bright normal intelligence, better than average.  There 
was no evidence of any organic brain disorder in terms of the 
way he managed his sentences and words.  The January 1986 SSA 
DDS examiner noted that upon mental status examination, the 
veteran's speech was articulate and free flowing without any 
pauses.  It was not pressured, his associations were intact 
and there was no delusional thinking.  The October 1987 SSA 
DDS examiner stated that the veteran's speech was normal and 
that he was well organized.

The evidence of record did not indicate that the veteran 
suffered from panic attacks as a result of his PTSD.  As 
detailed above, the veteran did not have any difficulty in 
understanding complex commands nor did he suffer any 
impairment of short and long-term memory.  As noted above, 
the veteran did have difficulty maintaining work 
relationships, but did not have problems maintaining a 
relationship with his partner or his family and friends.

Overall, the Board finds that the evidence presented does not 
show a level of symptomatology reflective of a 50 percent 
evaluation for the period August 8, 1984 to December 23, 
1997.  While the evidence clearly shows that the veteran has 
an impaired ability in certain areas, as elaborated above, it 
cannot be said that he suffered from considerable industrial 
impairment regarding flexibility and efficiency, flattened 
affect, panic attacks, difficulty in understanding complex 
commands and impaired judgment.  The level of symptomatology 
described for the 50 percent level in the rating schedule is 
simply more severe than that displayed by the evidence of 
record for the period August 8, 1984 to December 23, 1997.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased rating for the period 
August 8, 1984 to December 23, 1997.  The Board concludes 
that the current 30 percent rating most closely approximates 
the level of symptomatology reported.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased initial 
evaluation for PTSD for the period preceding December 23, 
1997 must be denied.  See 38 U.S.C.A §5107 (West 2002).

However, as noted in the report of the VA examination of 
November 1998, the veteran's PTSD had become prominent; it 
was further noted at that time that PTSD resulted in 
irritability with losses of temper that caused the veteran to 
lose employment.  Thus, granting the veteran the benefit of 
the doubt, the record supports the conclusion that the 
veteran's PTSD had rendered him unemployable at the time he 
re-opened his claim in December 1997.  For these reasons, the 
Board finds that the medical evidence supports a finding that 
the veteran was rendered unemployable as of December 23, 1997 
and the assignment of a 100 percent schedular rating for the 
veteran's PTSD is appropriate.

ORDER


Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period of 
August 8, 1984 to December 23, 1997 is denied; for the period 
following December 23, 1997, entitlement to a 100 percent 
schedular rating for PTSD is granted.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA), with regard to the 
veteran's claim for entitlement to an earlier effective 
date for the grant of individual unemployability prior 
to December 23, 1997.

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  It is noted that the veteran 
has not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claims.  
Specifically, the AMC must inform the veteran of the 
following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


